Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Drawings
Previous drawing objections withdrawn. 

Claim Rejections - 35 USC § 112

Previous 112 rejections withdrawn.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 10-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 20130048264 A1, hereinafter Lu) in view of Testin (US 20070206355 A1, hereinafter Testin), further in view of Krivonak (US 20170112020 A1, hereinafter Krivonak)

1. Lu teaches an aircraft galley insert (400, 500, figs 4, 5), comprising: 

a control unit (530, fig 5) including a control unit housing (400, including 410, 420, figs 4, 5) the control unit housing comprises a base plate (420, fig 4) coupled to a control unit cover (410), the base plate comprises at least one of a molded aluminum structure, a casted aluminum structure ([0037] recites ‘The controller may be configured on or with an aluminum chassis’), a titanium structure, or a steel structure ([0035] recites ‘The refrigerated compartment 420 may include an inner liner and thermal insulation. The inner liner may be constructed of stainless steel’), ; 

one or more electronic components (450, combined with sensors, motors, mentioned in [0048]) at least partially contained within the control unit housing (fig 5, [0048]), wherein at least one electronic component of the one or more electronic components is coupled to the control unit housing (fig 5); and 

one or more operating load components (460, 510, 550, actuators, and valves mentioned in [0048]) electrically coupled to the at least one electronic component via one or more electrical lines (540, 545), 

wherein the control unit housing is configured to provide a grounding path for radiated emissions produced by the at least one electronic component by transferring radiated emissions back to the at least one electronic component ([0035] recites ‘The inner liner and/or the enclosure 410 may be grounded to provide a Faraday shield to help shield the refrigerator 400 from external electromagnetic interference (EMI) influences while containing internally generated high-frequency energy. Various embodiments of the refrigerator 400 may also include an EMI filter to reduce susceptibility to conducted EMI and emissions of EMI’, see also [0037]), .

However Lu fails to specifically teach that the base plate includes one or more stand-offs, wherein the base plate is coupled to a printed circuit board at the one or more stand-offs;

the control unit housing is further configured to thermally couple to the at least one electronic component and dissipate heat from the at least one electronic component;


Testin (fig 6, [0041]) teaches a base plate (104) includes one or more stand-offs (120), wherein the base plate is coupled to a printed circuit board at the one or more stand-offs (fig 6).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Testin into the device of Lu. The ordinary artisan would have been motivated to modify Lu in the above manner for the purpose of mounting the PCB (Lu [0041] recites ‘a power module having one or more printed circuit boards (PCB's)’.


Krivonak teaches a control unit housing (100 which houses 104A, 104B, 104C, 104D, fig 2, [0018] recites ‘The electronics packages 104 held by the chassis 102 may provide control functions, communication functions, data storage functions, data processing functions, or the like’) is further configured to thermally couple to the at least one electronic component (106A, 106B, 106C, 106D thermally couple with 104A, 104B, 104C, 104D) and dissipate heat from the at least one electronic component ([0024])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Krivonak into the device of Lu, Testin and Krivonak. The ordinary artisan would have been motivated to modify Lu and Testin  with Krivonak in the above manner for the purpose of protecting against overheating.


With regard to claim 1, even though the claims are limited and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the present case whether or not the base plate comprises at least one of a molded aluminum structure, a casted aluminum structure is manufactured by molding or casting, this limitation cannot be the basis of an allowance of the claim. 



2. Lu, Testin and Krivonak teach the aircraft galley insert of Claim 1, wherein Lu further teaches the at least one electronic component (sensors, motors, mentioned in [0048]) is coupled to the control unit housing via at least one of a capacitive coupling or a conductive coupling ([0042] recites ‘The controller may use data provided by the sensors to control operation of the refrigerator 400 using the actuators’, while fig 5 shows that the controller 530 is within and a part of the control unit housing 410).


3. Lu, Testin and Krivonak teach the aircraft galley insert of Claim 1, wherein Testin further teaches one or more conductive coupling structures (120, 122) coupled to the control unit housing (104), wherein the control unit housing is configured to transfer radiated emissions from the one or more conductive coupling structures to the at least one electronic component ([0041] recites ‘The screw 122 and standoff 120 are at least thermally conductive (and optionally electromagnetically) to aid in heat transfer to the enclosure 104, or EMI as the case may be’).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Testin into the device of Lu and Testin. The ordinary artisan would have been motivated to modify Lu and Testin in the above manner for the purpose of mounting electronic components and the PCB in a thermally efficient and EMI efficient manner.

4. Lu, Testin and Krivonak teaches the aircraft galley insert of Claim 3, wherein the one or more operating load components are coupled to the one or more conductive coupling structures (since the operating load components are coupled to the pcb).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Testin into the device of Lu and Testin. The ordinary artisan would have been motivated to modify Lu and Testin in the above manner for the purpose of controlling the operating load components with the PCB in a thermally efficient and EMI efficient manner.


6. Lu, Testin and Krivonak teaches the aircraft galley insert of Claim 3, wherein the one or more conductive coupling structures comprise at least one of an outer cover or a conductive structural component (Testin 120, 122, fig 6).


10. Lu, Testin and Krivonak teach the aircraft galley insert of Claim 1, wherein Lu further teaches the one or more operating load components (460, 510, 550, actuators, and valves mentioned in [0048]) are coupled directly to the control unit housing ([0036] recites ‘The display panel 460 may be mounted on a grounded backplane to reduce RF emissions. An Indium Tin Oxide (ITO) on-polymer layer may be employed behind a display glass of the display panel 460 to block or reduce RF energy radiation’ and ‘The controller may be coupled with the input devices 450 and the display panel 460 using shielded and twisted cables, and may communicate with the input devices 450 and/or the display panel 460 using an RS-232 communication protocol due to its electrically robust characteristics’).

11. Lu, Testin and Krivonak teach the aircraft galley insert of Claim 1, wherein Lu further teaches the at least one electronic component comprises a power supply module ([0041] recites ‘In addition, the refrigerator 400 may include a power module having one or more printed circuit boards (PCB's), a wire harness, an ARINC connector, and/or a power conversion unit’).

12. Lu, Testin and Krivonak teach the aircraft galley insert of Claim 1, wherein Lu further teaches the one or more operating load components (460, 510, 550, actuators, and valves mentioned in [0048]) comprises at least one of a pump, a valve (valves mentioned in [0048]), a motor, a human machine interface (HMI), a heating element, or a cooling element (550).

13. Lu, Testin and Krivonak teach the aircraft galley insert of Claim 1, wherein Lu further teaches the control unit housing (410) includes at least one recess (space within 410) configured to receive the at least one electronic component (450, sensors, motors, mentioned in [0048]) of the one or more electronic components in order to increase a coupling area between the control unit housing and the at least one electronic component (since 450 fits in a recess of 410 of fig 4).


20. Lu teaches a method, comprising: 

coupling one or more electronic components (450, sensors, motors, mentioned in [0048]) of an aircraft galley insert (400, 500, figs 4, 5) to a control unit housing (400, including 410, 420, figs 4, 5); 

coupling one or more operating load components (460, 510, 550, actuators, and valves mentioned in [0048]) 



electrically coupling the one or more electronic components to the one or more operating load components via one or more electrical lines (540, 545); 



transferring the radiated emissions from the control unit housing to the one or more electronic components via at least one of a capacitive coupling or a conductive coupling between the control unit housing and the one or more electronic components ([0035] recites ‘The inner liner and/or the enclosure 410 may be grounded to provide a Faraday shield to help shield the refrigerator 400 from external electromagnetic interference (EMI) influences while containing internally generated high-frequency energy. Various embodiments of the refrigerator 400 may also include an EMI filter to reduce susceptibility to conducted EMI and emissions of EMI’, see also [0037]).

Lu fails to specifically teach coupling one or more operating load components (460, 510, 550, actuators, and valves mentioned in [0048]) to one or more conductive coupling structures; 

coupling the control unit housing to the one or more conductive coupling structures;

transferring radiated emissions produced by the one or more electronic components from the one or more conductive coupling structures to the control unit housing via at least one of a capacitive coupling or a conductive coupling between the one or more conductive coupling structures and the control unit housing; and


Testin teaches coupling one or more operating load components (components coupled to PCB) to one or more conductive coupling structures (120, 122) 

coupling a control unit housing (104) to the one or more conductive coupling structures ([0041] recites ‘The screw 122 and standoff 120 are at least thermally conductive (and optionally electromagnetically) to aid in heat transfer to the enclosure 104, or EMI as the case may be’)

transferring radiated emissions produced by the one or more electronic components from the one or more conductive coupling structures to the control unit housing via at least one of a capacitive coupling or a conductive coupling between the one or more conductive coupling structures and the control unit housing (Testin [0040] recites ‘while the contact portion 61 of the outer prong 56 is configured for contact or coupling with the metalwork 104, or other metalwork of the television 100 as appropriate’ while [0041] recites ‘The screw 122 and standoff 120 are at least thermally conductive (and optionally electromagnetically) to aid in heat transfer to the enclosure 104, or EMI as the case may be’); and


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Testin into the device of Lu. The ordinary artisan would have been motivated to modify Lu in the above manner for the purpose of mounting electronic components and the PCB in a thermally efficient and EMI efficient manner.



Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Testin further in view of Krivonak, still further in view of Ariel (US 20020185292 A1, hereinafter Ariel)


7. Lu, Testin and Krivonak teaches the aircraft galley insert of Claim 6, however the outer cover includes one or more faying surfaces, wherein the outer cover is coupled to the control unit housing by at least one of the one or more faying surfaces.
Ariel (figs 1, 2) teaches an outer cover (12) includes one or more faying surfaces (20), wherein the outer cover is coupled to a control unit housing (40) by at least one of the one or more faying surfaces (figs 1, 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Ariel into the device of Lu, Testin and Krivonak. The ordinary artisan would have been motivated to modify Lu, Testin and Krivonak in the above manner for the purpose of dissipating heat and EMI more thoroughly over a larger area.


8. Lu, Testin and Ariel teach the system of Claim 7, wherein the one or more faying surfaces are configured to increase a coupling area between the outer cover and the control unit housing ([0030] recites ‘Edge surface 20 functions as an interface surface with a faying edge or other interfacing surface of a mating housing part (not shown), which interfacing surface may have a stepped configuration to provide an inner and outer interface contact with the mating housing part 12’).



Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Testin further in view of Krivonak, still further in view of Ariel further still in view of Byrd (US 6809169 B2, hereinafter Byrd)


9. Lu, Testin and Ariel teach the system of Claim 7, but fails to specifically teach the one or more faying surfaces are treated with a conductive surface finish to prevent corrosion.

Byrd teaches one or more faying surfaces are treated with a conductive surface finish to prevent corrosion (abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Byrd into the device of Lu, Testin and Ariel. The ordinary artisan would have been motivated to modify Lu, Testin and Ariel in the above manner for the purpose of inhibiting corrosion (abstract of Byrd).


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Testin, further in view of Krivonak, still further in view of Shiomori (US 8686876 B2, hereinafter Shiomori)


18. Lu, Testin and Krivonak teach the aircraft galley insert of Claim 1, but fails to specifically teach that the aircraft galley insert comprises an aircraft galley oven.

Shiomori teaches an aircraft galley insert comprises an aircraft galley oven (bridging paragraph between cols 5 and 6)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Shiomori into the device of Lu, Testin and Krivonak. The ordinary artisan would have been motivated to modify Lu, Testin and Krivonak in the above manner for the purpose of having an oven in an aircraft.

19. Lu, Testin and Krivonak teach the aircraft galley insert of claim 1, Lu further comprising: 

a control unit (530, fig 5) including a control unit housing (400, including 410, 420, figs 4, 5) 

wherein the control unit housing is configured to provide a grounding path for radiated emissions produced by the at least one electrical component by transferring radiated emissions The inner liner and/or the enclosure 410 may be grounded to provide a Faraday shield to help shield the refrigerator 400 from external electromagnetic interference (EMI) influences while containing internally generated high-frequency energy. Various embodiments of the refrigerator 400 may also include an EMI filter to reduce susceptibility to conducted EMI and emissions of EMI’, see also [0037]).

However Lu fails to teach a galley insert body installable in a galley of an aircraft, the galley insert body including an outer cover;
a control unit housing coupled to the outer cover;
the one or more operating load components are further coupled to the outer cover;
transferring radiated emissions from the outer cover back to the at least one electronic component;

Testin teaches one or more operating load components are further coupled to the outer cover (operating load components are coupled to PCB of Testin which are coupled to the outer cover 100);
transferring radiated emissions from the outer cover back to the at least one electronic component (Testin [0040] recites ‘while the contact portion 61 of the outer prong 56 is configured for contact or coupling with the metalwork 104, or other metalwork of the television 100 as appropriate’ while [0041] recites ‘The screw 122 and standoff 120 are at least thermally conductive (and optionally electromagnetically) to aid in heat transfer to the enclosure 104, or EMI as the case may be’);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Testin into the device of Lu. The ordinary artisan would have been motivated to modify Lu in the above manner for the purpose of dissipating heat and EMI more thoroughly over a larger area.


Lu, Testin and Krivonak fails to teach a galley insert body installable in a galley of an aircraft, the galley insert body including an outer cover;
a control unit housing coupled to the outer cover;
the one or more operating load components further coupled to the outer cover;
transferring radiated emissions from the outer cover back to the at least one electronic component;

Shiomori (fig 4) teaches a galley insert body installable in a galley of an aircraft (bridging paragraph between cols 5 and 6), the galley insert body including an outer cover (outer cover of 2);
a control unit housing (6a, 6b, 6c) coupled to the outer cover (outer cover of 2);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Shiomori into the device of Lu. The ordinary artisan would have been motivated to modify Lu in the above manner for the purpose of having an oven in an aircraft.


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments

Applicant's arguments filed 7/5/2022 have been fully considered but they are not found persuasive. Applicant argues in response to claim 1:
‘Applicant respectfully submits the cited references fails to disclose, teach,
or suggest the recited elements of amended claim 1. For example, amended claim
1 recites “a control unit including a control unit housing, the control unit housing
comprises a base plate coupled to a control unit cover, the base plate comprises
at least one of a molded aluminum structure, a casted aluminum structure, a
titanium structure, or a steel structure, wherein the base plate includes one or more
stand-offs, wherein the base plate is coupled to a printed circuit board at the one
or more stand-offs.”’


However these limitations are taught by Lu and Testin as shown in the rejections above.

Applicant further argues:

‘The cited references fail to disclose, teach, or suggest such
a control housing where the base plate of the control unit housing is employed to
provide “a grounding path for radiated emissions produced by the at least one
electronic component by transferring radiated emissions back to the at least one 
electronic component, the control unit housing is further configured to thermally
couple to the at least one electronic component and dissipate heat from the at least
one electronic component” as recited in amended claim 1. Therefore, amended
claim 1 should be allowed.’

However these limitations are taught by Lu [0035] which recites ‘The inner liner and/or the enclosure 410 may be grounded to provide a Faraday shield to help shield the refrigerator 400 from external electromagnetic interference (EMI) influences while containing internally generated high-frequency energy’


	

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                   

/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841